Order filed June 14, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00323-CV
                                ____________

 T&H INTERNATIONAL GROUP, INC. NZY FARM WORLD, INC., AND
                 JIANPING NI, Appellants

                                        V.

                         EAST WEST BANK, Appellee


                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-78251


                                    ORDER
       The notice of appeal in this case was filed March 14, 2022. To date, the
appellate filing fee of $205.00 has not been paid by any appellant. Moreover, the
clerk responsible for preparing the record notified this court that appellants have
not made payment for the record. No evidence that appellants have established
indigence has been filed. See Tex. R. Civ. P. 5, 145. On May 16, 2022, this court
notified appellants that the court may dismiss the appeal unless they paid the
appellate filing fee, and on May 20, 2022, this court notified appellants that the
appeal was subject to dismissal unless appellants filed a response with proof of
payment for the record. No response was filed to either notice. Therefore, the court
issues the following order.
       Appellants are ordered to demonstrate to this court within ten (10) days of
the date of this order arrangements have been made to pay for the clerk’s record.
See Tex. R. App. P. 35.3(c). Appellants are further ordered to pay the appellate
filing fee in the amount of $205.00 to the Clerk of this court within ten (10) days
of the date of this order. If appellants fail to timely comply with either of those
orders, the appeal will be subject to dismissal without further notice for want of
prosecution. See Tex. R. App. P. 37.3(b), 42.3(b).



                                  PER CURIAM



Panel Consists of Justices Zimmerer, Spain, and Poissant.




                                         2